Jf ottrtlj Court of                    &
                                         Antonio,

                                       September 09. 2013


                                      No. 04-12-00826-CR

                                        Alonzo Ilelmkc.
                                            Appellant

                                                v.



                                       The State of Texas,
                                            Appellee


                                Trial Court Case No. 2012CR3874


                                        O R D E R

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined thai oral argument will not significantly aid il in determining the legal and
factual issues presented in the appeal. See TEX. R. App. P. 39.8. Therefore, all requests for oral
argument arc denied, and the cause is advanced for ON BRIEFS submission on Tuesday.
Oeiober 08. 2013. 10 the following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parties will be notified of the Court's decision in this appeal in accordance with
Tex. R. API'. P. 48.


        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P, 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


        It is SO ORDERED on Monday. September 09. 2013.



                                                             Catherine/itone, Chief Justice


        IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal of the said
court on this Monday, September 09,2013.                  /        /^) t /